                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




TINA MARIE C.,1                                                No. 6:19-cv-00055-HZ

                       Plaintiff,                              OPINION & ORDER

       v.

COMMISSIONER, Social Security
Administration,

                       Defendant.



HERNÁNDEZ, District Judge:

       Plaintiff brings this action for judicial review of the Commissioner’s final decision

denying her application for Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act. The Court has jurisdiction under 42 U.S.C. § 405(g) (incorporated by 42 U.S.C.



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for non-governmental party’s immediate family members.


1 - OPINION & ORDER
§ 1382(c)(3)). For the reasons that follow, the Court REVERSES the Commissioner’s decision

and REMANDS this case for further administrative proceedings.

                                           BACKGROUND

          Plaintiff was born on September 27, 1958 and was fifty-five years old on January 15,

2014, the alleged disability onset date. Tr. 12, 19.2 Plaintiff met the insured status requirements

of the Social Security Act (“SSA” or “Act”) through March 31, 2019. Tr. 14. Plaintiff has at least

a high school education and, according to the ALJ, is able to perform past relevant work as a

supervisory ticket agent. Tr. 18–19. Plaintiff claims she is disabled based on a spinal injury,

ligament issues in her wrist, and shoulder pain. Tr. 198.

          Plaintiff’s benefits application was denied initially on January 19, 2016, and upon

reconsideration on March 25, 2016. Tr. 12. A hearing was held before Administrative Law Judge

MaryAnn Lunderman on December 5, 2017. Tr. 12. ALJ Lunderman issued a written decision on

January 31, 2018, finding that Plaintiff was not disabled and therefore not entitled to benefits. Tr.

12–20. The Appeals Council declined review, rendering ALJ Lunderman’s decision the

Commissioner’s final decision. Tr. 1–6.

                             SEQUENTIAL DISABILITY ANALYSIS

          A claimant is disabled if she is unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A). Disability claims are evaluated according to a five-step procedure. Valentine v.

Comm’r Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009). The claimant bears the ultimate

burden of proving disability. Id.



2
    Citations to “Tr.” refer to the administrative trial record filed here as ECF No. 11.


2 - OPINION & ORDER
       At step one, the Commissioner determines whether a claimant is engaged in “substantial

gainful activity.” If so, the claimant is not disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987);

20 C.F.R. §§ 404.1520(b), 416.920(b). At step two, the Commissioner determines whether the

claimant has a “medically severe impairment or combination of impairments.” Yuckert, 482 U.S.

at 140–41; 20 C.F.R. §§ 404.1520(c), 416.920(c). If not, the claimant is not disabled.

       At step three, the Commissioner determines whether claimant’s impairments, singly or in

combination, meet or equal “one of a number of listed impairments that the [Commissioner]

acknowledges are so severe as to preclude substantial gainful activity.” Yuckert, 482 U.S. at 141;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

       At step four, the Commissioner determines whether the claimant, despite any

impairment(s), has the residual functional capacity (“RFC”) to perform “past relevant work.” 20

C.F.R. §§ 404.1520(e), 416.920(e). If the claimant can, the claimant is not disabled. If the

claimant cannot perform past relevant work, the burden shifts to the Commissioner. At step five,

the Commissioner must establish that the claimant can perform other work. Yuckert, 482 U.S. at

141–42; 20 C.F.R. §§ 404.1520(e) & (f), 416.920(e) & (f). If the Commissioner meets its burden

and proves that the claimant is able to perform other work which exists in the national economy,

the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                      THE ALJ’S DECISION

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since the alleged disability onset date. Tr. 14.

       At step two, the ALJ determined that Plaintiff had “the following severe impairment:

lumbar degenerative disc disease.” Tr. 14.




3 - OPINION & ORDER
       At step three, the ALJ determined that Plaintiff did not have any impairment or

combination of impairments that met or medically equaled the severity of one of the listed

impairments. Tr. 14–15.

       Before proceeding to step four, the ALJ found that Plaintiff had the residual functional

capacity (RFC) to perform light work with certain non-exertional exceptions. Tr. 15. In

particular, the ALJ found that “the climbing of ramps, stairs, ladders, ropes and scaffolds,

balancing, stooping (bending at the waist), kneeling, crouching (bending at the knees), and

crawling must be limited to occasionally. In addition, within the assigned work area, there should

be less than occasional (seldom/rare) exposure to hazards, such as machinery and heights.” Tr.

15.

       At step four, the ALJ determined that Plaintiff was able to perform past relevant work as

a supervisory ticket agent. Tr. 18. At step five, the ALJ relied on the testimony of a vocational

expert to find, in the alternative, that there were other jobs that existed in significant numbers in

the national economy that Plaintiff could perform. Tr. 18–19. Accordingly, the ALJ concluded

that Plaintiff was not disabled. Tr. 20.

                                    STANDARD OF REVIEW

       A court may set aside the Commissioner’s denial of benefits only when the

Commissioner’s findings are based on legal error or are not supported by substantial evidence in

the record as a whole. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). “Substantial

evidence means more than a mere scintilla but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal

quotation marks omitted). Courts consider the record as a whole, including both the evidence that

supports and detracts from the Commissioner’s decision. Id.; Lingenfelter v. Astrue, 504 F.3d




4 - OPINION & ORDER
1028, 1035 (9th Cir. 2007). “Where the evidence is susceptible to more than one rational

interpretation, the ALJ’s decision must be affirmed.” Vasquez, 572 F.3d at 591 (internal

quotation marks omitted); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007)

(“Where the evidence as a whole can support either a grant or a denial, [the court] may not

substitute [its] judgment for the ALJ’s.”) (internal quotation marks omitted).

                                          DISCUSSION

        Plaintiff raises several issues on appeal. She argues that the ALJ erred in her treatment of

(1) Plaintiff’s subjective symptom testimony; (2) the lay witness testimony; (3) certain medical

opinion evidence; (4) the step four analysis; and (5) the step five analysis.

   I.      Plaintiff’s Subjective Symptom Testimony

        The ALJ is responsible for evaluating symptom testimony. SSR 16-3p, 2017 WL

5180304, at *1 (Oct. 25, 2017). Once a claimant shows an underlying impairment and a causal

relationship between the impairment and some level of symptoms, clear and convincing reasons

are needed to reject a claimant’s testimony if there is no evidence of malingering. Carmickle v.

Comm’r, 533 F.3d 1155, 1160 (9th Cir. 2008) (absent affirmative evidence that the plaintiff is

malingering, “where the record includes objective medical evidence establishing that the

claimant suffers from an impairment that could reasonably produce the symptoms of which he

complains, an adverse credibility finding must be based on clear and convincing reasons”

(quotation marks and citation omitted)); see also Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir.

2012) (the ALJ engages in a two-step analysis for subjective symptom evaluation: First, the ALJ

determines whether there is “objective medical evidence of an underlying impairment which

could reasonably be expected to produce the pain or other symptoms alleged”; and second, “if

the claimant has presented such evidence, and there is no evidence of malingering, then the ALJ




5 - OPINION & ORDER
must give specific, clear and convincing reasons in order to reject the claimant’s testimony about

the severity of the symptoms.” (quotation marks and citations omitted)). An ALJ must include

specific findings supported by substantial evidence and a clear and convincing explanation for

discounting a claimant’s subjective symptom testimony.

          When evaluating subjective symptom testimony, an ALJ may properly consider several

factors, including a plaintiff’s “daily activities, inconsistencies in testimony, effectiveness or

adverse side effects of any pain medication, and relevant character evidence.” Orteza v. Shalala,

50 F.3d 748, 750 (9th Cir. 1995). The ALJ may also consider a plaintiff’s ability to perform

household chores, the lack of any side effects from prescribed medications, and the unexplained

absence of treatment for excessive pain. Id.

          Here, the ALJ summarized Plaintiff’s testimony as follows:

          The claimant testified that she was unable to work because of pain and nausea.
          The claimant explained that she had trouble lifting, standing and bending. The
          claimant noted medication side effects including trouble concentrating, nausea
          and dizziness. Additionally, the claimant testified that she could lift 10 pounds, sit
          for 30-45 minutes, walk for 15-20 minutes and stand for 10 minutes.

Tr. 15.

          The ALJ concluded that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms” and did not identify evidence of

malingering. Tr. 15. However, the ALJ found that Plaintiff’s allegations were “not entirely

consistent with the medical evidence and other evidence in the record.” Tr. 16. Specifically, (1)

Plaintiff received only conservative and routine treatment; (2) Plaintiff “travel[ed] to Mexico just

two months after her injury in February 2014;” and (3) the objective evidence was inconsistent

with Plaintiff’s “allegations of disabling limitations.” Tr. 16–17.




6 - OPINION & ORDER
           a. Conservative and Routine Treatment

       An ALJ may rely on conservative treatment to discount a plaintiff’s subjective symptom

testimony. Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (plaintiff’s positive

response to conservative treatment undermined his testimony regarding the disabling nature of

his pain); see also Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (plaintiff’s physical

ailments were adequately treated with over-the-counter pain medication).

       Here, the ALJ concluded that Plaintiff received only “conservative and routine care for

her chronic pain.” Tr. 16. In particular, the ALJ noted that Plaintiff took narcotics pain

medication and muscle relaxers, and engaged in pool physical therapy and home exercises. Tr.

15–16. According to Plaintiff, she also treated with activity restrictions, facet injections, traction,

a TENS unit, and acupuncture. See, e.g., tr. 325, 431, 579, 605–07, 642.

       Even assuming this treatment qualifies as “conservative,”3 the ALJ failed to articulate

whether more aggressive treatment options were appropriate or available. See Lapeirre-Gutt v.

Astrue, 382 F. App’x 662, 664 (9th Cir. 2010) (ALJ erred in relying on “conservative treatment”

as a basis for rejecting plaintiff’s subjective testimony when “the record does not reflect that

more aggressive treatment options are appropriate or available. A claimant cannot be discredited

for failing to pursue non-conservative treatment options where none exist.”). The ALJ therefore

erred in relying on this reason to discount Plaintiff’s subjective symptom testimony.



3
  In particular, the Court notes that Plaintiff treated her pain with opioid analgesics. See, e.g., tr.
652 (“Takes 3 Norco per day some days”); 654 (Plaintiff uses 1 tablet of hydrocodone three
times daily). Pain treatment with opioid analgesics is generally not considered conservative. See
Kager v. Astrue, 256 F. App’x 919, 923 (9th Cir. 2007) (rejecting adverse credibility
determination premised on the absence of significant pain therapy where the claimant took
prescription pain medications, including Methocarbomal and the narcotic analgesics Roxicet and
Valium); see also Hanes v. Colvin, 651 F. App’x 703, 706 (9th Cir. 2016) (narcotic painkillers
along with spinal injections and radiofrequency ablation not conservative), Abbott v. Astrue, 391
F. App’x 554, 560 (7th Cir. 2010) (describing hydrocodone as a “strong pain reliever”).


7 - OPINION & ORDER
           b. Activities of Daily Living

       An ALJ may discount a plaintiff’s testimony when it is inconsistent with her daily

activities. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here, the ALJ found that a single

activity—a “trip to Mexico just two months after her injury in February 2014”—showed “that

[Plaintiff’s] symptoms were not as severe as alleged.” Tr. 16.

       The Court does not agree. Neither party identifies any evidence in the record describing

this trip to Mexico (for Plaintiff’s son’s wedding). For example, there is no evidence about how

Plaintiff traveled to Mexico. The Court cannot tell whether Plaintiff traveled by car or by air, or

whether Plaintiff made the trip in one day, or stretched it out over many. There is also no

information about Plaintiff’s activities while in Mexico or what effect her conditions had on her

activities. Without further explanation, this single trip cannot constitute a clear and convincing

reason to discount Plaintiff’s symptom testimony.

           c. Objective Medical Evidence

       Under certain circumstances, an ALJ may discount subjective symptom testimony that is

not supported by the objective medical evidence. See, e.g., Burch v. Barnhart, 400 F.3d 676, 681

(9th Cir. 2005) (ALJ could consider mild findings on MRIs and X-rays in discounting the

plaintiff’s testimony as to her back pain). However, an ALJ may not rely solely on a lack of

objective medical evidence to discount a plaintiff’s testimony. Reddick v. Chater, 157 F.3d 715,

722 (9th Cir. 1998) (“the Commissioner may not discredit the claimant’s testimony as to the

severity of symptoms merely because they are unsupported by objective medical evidence.”).

Accordingly, the ALJ cannot rely on the objective medical evidence here because the other

reasons for discounting Plaintiff’s subjective symptom testimony were not clear and convincing.

The ALJ therefore erred in discounting Plaintiff’s subjective symptom testimony.




8 - OPINION & ORDER
   II.       Lay Witness Testimony

          Lay witness testimony regarding a claimant’s symptoms or the impact of an impairment

on a claimant’s ability to work is competent evidence that an ALJ must consider. Molina v.

Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012); Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d

1050, 1053 (9th Cir. 2006) (“In determining whether a claimant is disabled, an ALJ must

consider lay witness testimony concerning a claimant’s ability to work.”). Lay witness testimony

cannot be disregarded without comment, and the ALJ must give germane reasons for discounting

such testimony. Molina, 674 F.3d at 1114. Germane reasons must be specific, Bruce v. Astrue,

557 F.3d 1113, 1116 (9th Cir. 2009) (citing Stout, 454 F.3d at 1053), and may include, for

example, conflicts with medical evidence and inconsistent daily activities, Lewis v. Apfel, 236

F.3d 503, 511–12 (9th Cir. 2001).

          Plaintiff argues the ALJ improperly rejected Plaintiff’s husband’s testimony. The ALJ

afforded little weight to all lay witness testimony because:

          they are lay opinions based upon casual observation, rather than objective medical
          [evidence] and testing. The observations of such layperson(s) certainly do not
          outweigh the accumulated medical evidence regarding the extent to which the
          claimant’s limitations can reasonably be considered severe. Ultimately, they are
          unpersuasive for the same reasons that the claimant’s own allegations do not fully
          persuade me, observing that they lack substantial support from objective findings
          in the record.

Tr. 17.

          First, the ALJ did not provide a germane reason when she concluded the lay witness

testimony was “based upon casual observation, rather than objective medical [evidence] and

testing.” To the contrary, SSR 06-03p specifically allows “non-medical sources” to submit

reports and testimony about a plaintiff. See Dodrill v. Shalala, 12 F.3d 915, 918–19 (9th Cir.

1993) (“[F]riends and family members in a position to observe a claimant’s symptoms and daily




9 - OPINION & ORDER
activities are competent to testify as to her condition.”). Second, while an ALJ may discredit lay

testimony that is substantially similar to a plaintiff’s validly discredited allegations, Valentine v.

Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009), here, as discussed above, the ALJ

did not validly discredit Plaintiff’s allegations.

           Finally, an ALJ may not discredit lay testimony simply because it is “not supported by

medical evidence in the record.” See Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1234

(9th Cir. 2011); Bruce, 557 F.3d at 1116 (ALJ could not reject family member’s testimony

because it was not supported by medical evidence). While Defendant argues the ALJ found that

the lay witness statements were inconsistent with the medical evidence, see Bayliss v. Barnhart,

427 F.3d 1211, 1218 (9th Cir. 2005), the Court does not agree. To the contrary, the ALJ

explicitly found that the statements “lack[ed] substantial support from objective findings in the

record.” Tr. 17 (emphasis added). The Court may not affirm the ALJ on a ground on which the

ALJ did not rely. Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014). The ALJ therefore

erred in rejecting the lay witness testimony.

    III.      Medical Opinion Evidence

           Plaintiff argues the ALJ improperly rejected the opinion of Dr. Maloney, a treating

physician, and improperly credited the opinions of state agency physicians. Social security law

recognizes three types of physicians: (1) treating, (2) examining, and (3) nonexamining.

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). Generally, more weight is given to the

opinion of a treating physician than to the opinion of those who do not actually treat the

claimant. Id.; 20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2). More weight is also given to

an examining physician than to a nonexamining physician. Garrison, 759 F.3d at 1012.




10 - OPINION & ORDER
          If a treating physician’s medical opinion is supported by medically acceptable diagnostic

techniques and is not inconsistent with other substantial evidence in the record, the treating

physician’s opinion is given controlling weight. Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir.

2014); Orn, 495 F.3d at 631. If the treating physician’s opinion is not contradicted by another

doctor, the ALJ may reject it only for “clear and convincing” reasons supported by substantial

evidence in the record. Ghanim, 763 F.3d at 1160–61. Even if the treating physician’s opinion is

contradicted by another doctor, the ALJ may not reject the treating physician’s opinion without

providing “specific and legitimate reasons” which are supported by substantial evidence in the

record. Id. at 1161; Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

                 1. Dr. Maloney

          According to the ALJ, Dr. Maloney opined that Plaintiff would miss more than two days

of work per month, “even if she was limited to sedentary work due to her chronic pain.” Tr. 17.

          The ALJ gave this opinion “little weight” because it was:

          inconsistent with the claimant’s diagnostic imaging which only revealed mild
          degenerative changes in the lumbar spine. (Ex. 9F/7). Additionally, Dr. Maloney
          did not support her opinion with specific evidence from treatment notes.
          Furthermore, the claimant has consistently demonstrated a normal gait with no
          neurological deficits, which is inconsistent with a finding of sedentary work. (Exs.
          9F/13, 23; llF/7).

Tr. 17.

          Plaintiff first argues the ALJ impermissibly ignored Dr. Maloney’s opinion that Plaintiff

was limited to less than sedentary work. Plaintiff relies on SSR 96–5p, which provides that

“[a]djudicators must remember . . . that medical source statements may actually comprise

separate medical opinions regarding diverse physical and mental functions, such as walking,

lifting, seeing, and remembering instructions, and [] it may be necessary to decide whether to

adopt or not adopt each one.” SSR 96–5p, 1996 WL 374183 at *4. Plaintiff does not explain,



11 - OPINION & ORDER
however, how Dr. Maloney’s two “opinions”—that Plaintiff (1) could not perform sedentary

work and (2) would miss more than two days of work per month—relate to diverse physical and

mental functions. To the contrary, both statements are based on Dr. Maloney’s observations of

chronic pain. See Tr. 669–70. Moreover, it does not appear to the Court that the ALJ simply

ignored Dr. Maloney’s statement that Plaintiff could not engage in sedentary work. Rather, the

ALJ’s final reason—that a normal gait with no neurological deficits is inconsistent with

sedentary work—appears to reference only Dr. Maloney’s statement regarding Plaintiff’s ability

to work at a sedentary level.4 The Court cannot therefore find that the ALJ erred in failing to

discuss one of Dr. Maloney’s medical opinions.

       That being said, the Court agrees with Plaintiff that the ALJ failed to provide specific and

legitimate reasons for rejecting Dr. Maloney’s opinion.5 First, the ALJ found that Dr. Maloney’s

opinion was inconsistent with the objective medical evidence. Specifically, the ALJ noted that

“diagnostic imaging [] only revealed mild degenerative changes in the lumbar spine” and

Plaintiff “demonstrated a normal gait with no neurological deficits.” Tr. 17. As a general matter,

an ALJ may reject an examining physician’s opinion when it is contradicted by medical

evidence. Ryan v. Comm’r Soc. Sec., 528 F.3d 1194, 1199 (9th Cir. 2008). Here, however, while

the ALJ identifies records noting “mild degenerative changes in the lumbar spine,” the same

records also note “severe bilateral L4–5 facet arthrosis.” Tr. 624. An ALJ may not selectively

ignore medical evidence that does not support her reasoning. See Holohan v. Massanari, 246


4
  The Court notes that if Dr. Maloney’s statement is inconsistent with sedentary work, it is
necessarily inconsistent with less than sedentary work.
5
  Because Dr. Maloney’s opinion was contradicted by the state agency physicians, the ALJ was
required to provide “specific and legitimate” reasons, supported by substantial evidence in the
record, for rejecting it. See Revels v. Berryhill, 874 F.3d 648, 662–63 (9th Cir. 2017) (because a
treating physician’s opinion was contradicted by findings of non-examining state agency doctors,
“the ALJ was required to provide specific and legitimate reasons supported by substantial
evidence.”).


12 - OPINION & ORDER
F.3d 1195, 1207 (9th Cir. 2001) (“[T]he ALJ selectively relied on some entries in Holohan’s

records . . . and ignored the many others that indicated continued, severe impairment.”).

Additionally, to the extent the ALJ relies on records of a normal gait with no neurological

deficits, the ALJ fails to explain how a “normal gait with no neurological deficits” is inconsistent

with a finding of less than sedentary work. See Thor J.S. v. Comm’r Soc. Sec., 3:19-CV-5451

DWC, 2020 WL 1041496, *4 (W.D. Wash. Mar. 4, 2020) (“Plaintiff’s normal gait does not

necessarily show he could perform an eight-hour workday, five days per week, or an equivalent

work schedule at a more than sedentary level. Without further explanation, the ALJ’s reasoning

is conclusory.”).

       Second, the ALJ found that “Dr. Maloney did not support her opinion with specific

evidence from treatment notes.”6 The Court agrees that Dr. Maloney’s opinion consists of short,

conclusory answers to a questionnaire provided by Plaintiff’s attorney and is not supported with

specific evidence from her treatment notes. See Tr. 669–70. However, the opinion is supported

by treatment notes in the record that document an ongoing, treating relationship. See Garrison,

759 F.3d at 1013 (if responses to a check box questionnaire are “based on significant experience

. . . and supported by numerous records . . . [the questionnaire is] entitled to weight that an

otherwise unsupported and unexplained check-box form would not merit.”). Thus, Dr.

Maloney’s opinion cannot be disregarded simply because she failed to cite specific evidence

from her treatment notes in responding to the short questionnaire provided to her.

       The ALJ therefore erred in her treatment of Dr. Maloney’s opinion.


6
  Defendant argues the ALJ found that “Dr. Maloney’s treatment notes did not support her
opinion.” Def. Resp. 9. Defendant misstates the record. The ALJ did not find that Dr. Maloney’s
treatment notes did not support her opinion; rather, as noted above, the ALJ found that “Dr.
Maloney did not support her opinion with specific evidence from treatment notes.” Again, the
Court may not affirm the ALJ on a ground on which the ALJ did not rely. Burrell v. Colvin, 775
F.3d 1133, 1141 (9th Cir. 2014).


13 - OPINION & ORDER
                 2. State Agency Physicians

          Plaintiff argues the ALJ erred by adopting the opinions of state agency physicians.

According to Plaintiff, these physicians based their RFC assessments on incorrect legal

standards. Specifically, they relied solely on a lack of objective medical evidence to find

Plaintiff’s statements only partially credible. See tr. 64, 87. Thus, Plaintiff argues that, by

adopting these opinions, the ALJ incorporated this error into the RFC.

          First, Plaintiff misstates the record. The state agency physicians did not rely solely on a

lack of objective medical evidence when evaluating Plaintiff’s credibility. They also relied on

Plaintiff’s activities of daily living, her medication, and her other treatment modalities. Tr. 64,

65, 87. Second, the Court sees no legal basis for Plaintiff’s position. Plaintiff’s citations suggest

that an ALJ may not rely solely on a lack of objective medical evidence when evaluating

subjective symptom testimony. These citations do not speak to the process and findings of a state

agency physician. Without further argument or support, the Court cannot find the ALJ erred on

this basis.

    IV.       Step Four

          At step four, a claimant has the burden to prove she cannot perform her past relevant

work (PRW) “either as actually performed or as generally performed in the national

economy.” Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th Cir. 2002); Stacy v. Colvin, 825 F.3d

563 (9th Cir. 2016) (“ALJs may use either the ‘actually performed test’ or the ‘generally

performed test’ when evaluating a claimant’s ability to perform past work.”). If the claimant is

unable to show she cannot perform her past relevant work, she is not disabled. Barnhart v.

Thomas, 540 U.S. 20, 25 (2003). Here, the ALJ found that while Plaintiff could not perform her

past relevant work as actually performed, she could perform her past relevant work as generally




14 - OPINION & ORDER
performed. Tr. 18. Plaintiff challenges this finding, arguing that the ALJ erred in applying the

“generally performed” test because Plaintiff’s past relevant work is a composite job.7

        “Composite jobs have significant elements of two or more occupations and, as such,

have no counterpart in the DOT.” SSR 82-61, 1982 WL 31387, at *2. “The claimant’s PRW may

be a composite job if it takes multiple DOT occupations to locate the main duties of the PRW as

described by the claimant.” POMS DI § 25005.020, available at https://secure.ssa.gov/poms.nsf/

lnx/0425005020. Because a composite job does not have a DOT counterpart, the ALJ may not

evaluate whether the claimant can perform it under the “generally performed” test. Morgan v.

Berryhill, No. 2:16-CV-01052 JRC, 2017 WL 2628094, at *2 (W.D. Wash. June 19, 2017);

LePage v. Colvin, No. 2:14-CV-424-EFB, 2015 WL 5734836, at *5 (E.D. Cal. Sept. 29, 2015);

Migala v. Berryhill, No. 17-cv-00482-EDL, 2018 WL 1989550 (N.D. Cal. March 14, 2018).

       Here, the VE testified that Plaintiff’s past relevant work could be classified as a “ticket

agent” under Dictionary of Occupational Titles (“DOT”). DOT 238.367-026 provides that a

ticket agent:

       Sells tickets for transportation agencies, such as airlines, bus companies (other
       than city buses), railroads (other than street railways), and steamship lines: Plans
       route and computes ticket cost, using schedules, rate books, and computer
       terminals. Ensures that cabins, seats, or space is available. Answers inquiries
       regarding airplane, train, bus, or boat schedules and accommodations. May check
       baggage and direct passenger to designated concourse, pier, or track for loading.
       May make public address announcements of arrivals and departures. May sell
       travel insurance.

       GOE: 07.03.01 STRENGTH: L GED: R4 M3 L3 SVP: 5 DLU: 80.

However, the VE also testified that Plaintiff’s past relevant work differed from the DOT

description in two ways: Plaintiff (1) had supervisory duties, increasing the “SVP” from level 5


7
  Plaintiff appears to raise a number of additional arguments related to the ALJ’s step four
findings. The Court finds these arguments poorly supported and difficult to untangle. As the
issue above is dispositive, the Court will not address these arguments at this time.


15 - OPINION & ORDER
to 6, and (2) practiced the job as “a very heavy level job because she was lifting baggage.” Tr.

41. While the DOT states that a ticket agent “may check baggage,” the VE testified that

Plaintiff’s past relevant work included an “additional function of having to lift the baggage.” Tr.

48 (emphasis added).

         Plaintiff testified that this additional function was a main duty of her past relevant work.

She did not simply “check” baggage. Instead, she was required to load and unload that baggage

during check-in, after inspection, and onto and off-of planes. Tr. 219–20. In fact, Plaintiff

testified that she lifted 5,000 to 10,000 pounds daily. Id. This included frequently lifting fifty or

more pounds, and occasionally lifting more than 100 pounds. Id. It is therefore clear from this

written testimony that Plaintiff’s baggage handling function was a main duty of her past relevant

work. It was not adequately represented by the DOT listing for “ticket agent,” which requires

only light exertion.8

         In sum, the evidence shows that Plaintiff’s past relevant work was a composite job. The

ALJ therefore erred in evaluating whether Plaintiff could perform that composite job as

“generally performed” in the national economy. Because the ALJ determined that Plaintiff could

not perform her past relevant work as actually performed, Plaintiff met her step four burden.

    V.      Step Five

         Defendant argues that even if the ALJ erred in her step four findings, this error was

harmless due to the ALJ’s alternative step five findings. At step five, if the claimant cannot

perform past relevant work, the burden then shifts to the Commissioner to establish that the

claimant is still capable of performing other substantial gainful work. Bray v. Comm’r of Soc.
8
 Two state agency disability adjudicators agreed with this conclusion, finding that Plaintiff’s
past relevant work “was a composite of significant elements from two or more occupations and
does not have a DOT counterpart.” Tr. 95; tr. 73–74 (“Clmt appears to have PRW that is a
composite job. She performed the duties of” a baggage checker; supervisor, ticket sales; and gate
agent.).


16 - OPINION & ORDER
Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009). In making this step five determination, the

ALJ must first determine whether a claimant’s exertional limitations by themselves merit a

finding of disability under the decisional grids listed at 20 C.F.R. Part 404, Subpart P, Appendix

2. Lounsburry v. Barnhart, 468 F.3d 1111, 1116 (9th Cir. 2006). If the grids do not mandate a

finding of disability, the ALJ may then call a vocational expert (VE) to testify to which jobs in

the national economy a claimant is capable of performing. Tackett v. Apfel, 180 F.3d 1094, 1101

(9th Cir. 1999).

        Under the decisional grids, a claimant of advanced age (55–60), who is limited to light

work and has at least a high school education and no transferable work skills, is disabled. 20

C.F.R. Pt. 404, Subpt. P, App. 2, 202.06. An identical claimant with transferable work skills,

however, is not disabled. Id. at 202.07. A transferable work “‘skill’ [is] a specific and articulable

learned ability.” Vita C. F. v. Berryhill, 5:18-cv-00119-KES, 2018 WL 5816113 (C.D. Cal. Nov.

5, 2018). More specifically,

        A skill is knowledge of a work activity which requires the exercise of significant
        judgment that goes beyond the carrying out of simple job duties and is acquired
        through performance of an occupation which is above the unskilled level
        (requires more than 30 days to learn). It is practical and familiar knowledge of
        the principles and processes of an art, science or trade, combined with the ability
        to apply them in practice in a proper and approved manner. This includes
        activities like making precise measurements, reading blueprints, and setting up
        and operating complex machinery. A skill gives a person a special advantage
        over unskilled workers in the labor market.

SSR 82-41, 1982 WL 31389, at *2. Regardless of whether the ALJ’s disability determination

relies on the grid or the testimony of a VE, the ALJ must make specific findings on the

transferability of work skills when they are relevant to the ultimate determination. Bray, 554 at

1225.




17 - OPINION & ORDER
        Here, Plaintiff is of advanced age, has a high school education or more, and is limited to

light work. Thus, under the grids, if Plaintiff has transferable work skills, she is not disabled. If

she does not have transferable work skills, however, she is disabled. Based on the testimony of

the VE, the ALJ found that Plaintiff has the following transferable work skills: “service

orientation; helping people solve their problems; clerical skills; and knowledge of the

transportation industry.” Tr. 19. Thus, according to the VE, given Plaintiff’s age, education, past

relevant work experience, and RFC, Plaintiff could perform the representative occupations of

cashier, teller, and collector. Tr. 19. The ALJ therefore concluded that Plaintiff was not disabled.

        Plaintiff argues the ALJ erred in finding that Plaintiff had transferable skills.9 The Court

agrees. The Court first notes that the VE did not testify that “service orientation” and “helping

people solve their problems” were two separate skills. Rather, the VE defined a “service

orientation” as “helping people solve their problems.” Tr. 42. Regardless, the ALJ erred in

relying on this vague and conclusory testimony to find that Plaintiff possessed transferable skills.

Service orientation (or “helping people solve their problems”) describes a broad category of

work but does not identify any specific job activities or acquired skills. The VE did not, for

example, testify that Plaintiff’s past relevant work included answering phones or responding to

customer complaints. See Wolfe v. Berryhill, No. 16-01211-KES, 2017 WL 1074932, at *6 (C.D.

Cal. Mar. 21, 2017) (“The term ‘customer service’ describes a broad category of work, not

specific job activities/skills such as answering phones, researching customer complaints,

processing returns, or interacting with the public.”); Muehling v. Colvin, No. 12-013, 2013 WL
9
  Plaintiff also argues the ALJ failed to find that Plaintiff’s skills are readily transferable to a
“significant range of semi-skilled or skilled work” under Rule 202.00(c) and Lounsburry v.
Barnhart, 468 F.3d 1111 (9th Cir. 2006). In particular, Plaintiff argues that the ALJ only
identified three jobs, which does not constitute a significant range of semi-skilled or skilled
work. The Court does not agree. See Susan M. v. Berryhill, No. 6:17-cv-1083-PK, 2018 WL
4692468 (D. Or. Aug. 24, 2018) (finding that “two occupations are sufficient to establish
‘significant range of work’ pursuant to Rule 202.00(c)”).


18 - OPINION & ORDER
1194078, at *4 (N.D. Tex. Mar. 6, 2013) (“It is unclear from the record exactly what entails a

customer service skill or, more importantly, what there is about a ‘customer service skill’ that

requires more than thirty days to learn and gives plaintiff a special advantage over other job

applicants. It could be that customer service skills merely involve something as simple as

listening to a customer, replying with an answer, and other activities that are part of day-to-day,

basic human interaction.”). The Court sees no explanation as to what the VE or ALJ intended by

“service orientation;” the term is therefore too vague to describe a transferable skill as required

by SSR 82–41.

       Similarly, the ALJ’s reliance on “clerical skills” is far too broad. See Reyes v. Colvin, No.

C14–76–RSL–BAT, 2014 WL 4057181 (W.D. Wash. Aug. 14, 2014) (finding that “‘clerical

skills’ is a category of skills, and a reference to this broad category fails to support the ALJ’s

finding that such skills were transferable”). Defendant argues that SSR 82–41 specifically

provides that “customer service and clerical knowledge” are transferable work skills. Defendant

is correct to the extent that SSR 82–41 describes an example of “a semiskilled general office

clerk (administrative clerk)” who performs “typing, filing, tabulating and posting data in record

books, preparing invoices and statements, operating adding and calculating machines, etc.” and

states that “[t]hese clerical skills may be readily transferable” to other semiskilled positions.”

SSR 82-41, 1982 WL 31389, at *3. Here, however, there are no findings regarding typing, filing,

tabulating and posting data in record books, preparing invoices and statements, operating adding

and calculating machines, or any other specific skill that might fall under the incredibly broad

umbrella of “clerical skills.”

       Thus, the ALJ failed to make specific findings as to the transferability of Plaintiff’s work

skills. The ALJ therefore erred in her step five findings.




19 - OPINION & ORDER
   VI.      RFC and Vocational Hypotheticals

         Lastly, Plaintiff argues the ALJ erred by failing to “include limitations established by

[Plaintiff’s] improperly rejected testimony and the improperly rejected opinions of Dr. Maloney”

into her RFC findings and vocational hypotheticals. Pl. Br. 30. Plaintiff merely restates

arguments raised and addressed above. The Court will not address them again here.

   VII.     Remand for Further Proceedings

         The decision whether to remand for further proceedings or for immediate payment of

benefits is within the Court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000).

To determine which type of remand is appropriate, the Ninth Circuit uses a three-part test.

Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014); see also Treichler v. Comm’r, 775 F.3d

1090, 1100 (9th Cir. 2014) (“credit-as-true” rule has three steps). First, the ALJ must fail to

provide legally sufficient reasons for rejecting evidence, whether claimant testimony or medical

opinion. Garrison, 759 F.3d at 1020. Second, the record must be fully developed and further

administrative proceedings would serve no useful purpose. Id. Third, if the case is remanded and

the improperly discredited evidence is credited as true, the ALJ would be required to find the

claimant disabled. Id. To remand for an award of benefits, each part must be satisfied. Id.; see

also Treichler, 775 F.3d at 1101 (when all three elements are met, “a case raises the ‘rare

circumstances’ that allow us to exercise our discretion to depart from the ordinary remand rule”

of remanding to the agency).

         Plaintiff argues that remand for an award of benefits is appropriate. This case, however,

is not one with “rare circumstances” justifying that type of remand. As noted above, while Dr.

Maloney’s opinion supports a finding of disability, two state agency physicians concluded that

Plaintiff was not disabled and could, in fact, perform light work with postural and environmental




20 - OPINION & ORDER
limitations. See Tr. 55–74; 76–96. Medial records related to a request for worker’s compensation

benefits also suggest that Plaintiff was less restricted than Dr. Maloney opined. See Tr. 311

(Plaintiff not medically stationary), 313 (Plaintiff could be released to modified duty), 616

(Plaintiff could lift up to 40 pounds, with a goal of lifting up to 70 pounds). Additionally, the VE

testimony is not well developed, and there are outstanding questions as to whether Plaintiff

obtained transferable work skills in her past relevant work. Thus, while the ALJ’s decision

includes reversible error, the record is not fully developed and further proceedings are required.

The Court therefore declines to remand this case for the payment of benefits.

                                         CONCLUSION

       The decision of the Commissioner is reversed and remanded for further administrative

proceedings.



       IT IS SO ORDERED.

                          April 3, 2020
       Dated: ____________________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




21 - OPINION & ORDER
